Citation Nr: 0016198	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-03 991 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a lacerated left palm.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from January 1949 to 
September 1952; his DD 214 from this period of service also 
reflects other service of approximately 1 year, 6 months.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 RO decision which denied the 
veteran's claim for an increased (compensable) rating for 
residuals of a lacerated left palm.  


REMAND

The veteran has presented a well grounded claim for an 
increased rating for residuals of a lacerated left palm, and 
VA has a duty to assist him in developing his claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

A review of the veteran's service medical records shows that 
he sustained a left hand injury in July 1951.  When he was 
treated for his injury, it was not only noted that he had a 
laceration of the left palm but also that he had diminished 
sensation of the first and third fingers of the left hand, 
among other things.  The record also reflects that a VA 
examiner in May 1984 stated that the veteran's hand symptoms 
did not appear to be related to the laceration; however that 
doctor did not have the veteran's records available for 
review.  

Notably, during the course of his appeal for an increased 
rating, the veteran and his representative have asserted that 
the in-service injury to the left hand resulted in a 
laceration of the left palm as well as nerve problems, and/or 
that nerve problems are secondary to his  service-connected 
residuals of a lacerated left palm.  Current medical evidence 
on file reveals that the veteran has both dermatological and 
neurological pathology of the left hand. 

The Board finds that the veteran's implied claim of service 
connection for a nerve disorder of the left hand is 
inextricably intertwined with the pending claim for an 
increased rating for residuals of a lacerated left palm and 
should be adjudicated by the RO prior to further Board 
action.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Additionally, a review of the claims file indicates that 
additional medical records exist which may be relevant to the 
issue on appeal, and these should be obtained as part of the 
duty to assist the veteran.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  The duty to assist in this case also 
includes another VA examination on the severity of the 
residuals of a lacerated left palm, and the etiology of any 
nerve disorder of the left hand.  Caffrey v. Brown, 6 Vet. 
App. 377 (1994); Moore v. Derwinski, 1 Vet. App. 401 (1991).

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(1999).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (1999) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers who have treated him for left 
hand problems since his service 
discharge, including but not limited to 
the VA facilities in North Carolina.  
After obtaining any needed release forms 
from the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
claims file.

2.  The veteran should undergo 
appropriate VA examination for the 
purpose of determining the severity of a 
lacerated left palm.  All indicated tests 
should be conducted.  All findings should 
be set forth in detail.  Additionally, 
the examiner must differentiate the 
service-connected residuals of a 
laceration of the left palm from any 
other non-service-connected disorders and 
so indicate.  Unretouched color 
photographs of the left hand should be 
obtained and incorporated into the claims 
folder.  The examiner should comment on 
any functional disability caused by the 
veteran's service-connected residuals of 
a laceration.  The claims folder and a 
copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
he/she may review pertinent aspects of 
the veteran's medical history.

3.  The RO should schedule the veteran 
for a VA neurological examination to 
assess the nature and etiology of any 
nerve disorder of the left hand.  All 
indicated tests should be performed and 
all pertinent findings should be clearly 
described.  The examiner should also 
state his or her medical opinion, based 
on the evidence contained in the medical 
records which are on file, whether it is 
at least as likely as not that any nerve 
disorder of the left hand is attributable 
to any disease or injury incurred or 
sustained during service, and whether it 
is at least as likely as not that any 
nerve disorder of the left hand was 
caused or worsened by his service-
connected laceration of the left palm. 

In the event the examiner finds that the 
veteran has additional nerve disorder 
distinct from any which may be considered 
to be the residual of the left palm 
laceration, the symptoms of each are to 
be distinguished from each other, insofar 
as that is possible.  The claims folder 
and a copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
he/she may review pertinent aspects of 
the veteran's medical history.

4.  Thereafter, the RO should review the 
claim for an increased rating for a 
lacerated left palm, to include 
consideration of 38 C.F.R. § 3.655(b) as 
appropriate.  The RO should also 
adjudicate the intertwined claim of 
direct or secondary service connection 
for a nerve disorder of the left hand. 

If the RO denies the claims, the veteran and his 
representative should be issued a supplemental statement of 
the case (addressing all issues which have been appealed) and 
given an opportunity to respond.  Then the case should be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


